SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

449
KA 12-00549
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARK LANEY, DEFENDANT-APPELLANT.


JOSEPH T. JARZEMBEK, BUFFALO, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Genesee County (Eric
R. Adams, A.J.), rendered February 29, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the second
degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed a sentence of incarceration is unanimously dismissed and
the judgment is otherwise affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal contempt in the second degree
(Penal Law § 215.50 [3]). Defendant’s contention that his plea was
not knowingly, voluntarily and intelligently entered is unpreserved
for our review because defendant did not move to withdraw the plea or
to vacate the judgment of conviction (see People v Davis, 45 AD3d
1357, 1357-1358, lv denied 9 NY3d 1005). This case does not fall
within the rare exception to the preservation requirement set forth in
People v Lopez (71 NY2d 662, 666), “inasmuch as nothing in the plea
colloquy casts significant doubt on defendant’s guilt or the
voluntariness of the plea” (People v Lewandowski, 82 AD3d 1602, 1602).
In any event, there is no merit to defendant’s contention.

     We dismiss the appeal to the extent that defendant challenges the
severity of the sentence inasmuch as he has completed serving his
sentence, and that part of the appeal therefore is moot (see People v
Pratchett, 90 AD3d 1678, 1679, lv denied 18 NY3d 997; People v Mackey,
79 AD3d 1680, 1681, lv denied 16 NY3d 860).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court